Citation Nr: 0915954	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  99-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) characterized by 
anxiety, nervousness, lack of tolerance and sleeping 
problems, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.

4.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971 and from December 1990 to September 1991.  The latter 
period of active duty included service in the Southwest Asia 
Theater of Operations during the Persian Gulf War from 
February 1991 to August 1991.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

Based on the Veteran's request, he was advised by letter 
dated September 10, 2003 that a personal hearing would be 
scheduled before a Veterans Law Judge.  However, on September 
17, 2003 the Veteran cancelled his request for such a 
hearing.  He has not since made a request for another 
hearing.  

In April 2004 the Board remanded the service connection 
issues in this case for additional development.  This will be 
discussed in greater detail below.

The issue of entitlement to service connection for joint 
pain, to include as due to undiagnosed illness, is addressed 
in the REMAND portion of the decision below, and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

On September 1, 2005, during the remand period for additional 
development of the issues on appeal in this case, the Veteran 
filed with the RO a claim of service connection for post-
traumatic stress disorder (PTSD).  This issue has not been 
further developed.  It is therefore referred to the RO for 
such additional action as may be appropriate.




FINDINGS OF FACT

1.  The Veteran has been diagnosed with major depressive 
disorder.  

2.  The Veteran has memory loss which has been diagnosed as 
being a symptom of his major depressive disorder.

3.  The competent and probative medical evidence of record 
demonstrates that the Veteran's major depressive disorder is 
not due to an undiagnosed illness.

4.  The competent and probative evidence of record is against 
a finding that the Veteran's major depressive disorder is 
related to his military service.

5.  The competent and probative evidence of record shows that 
the Veteran does not have any skin disorder.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
(other than PTSD), including as due to undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

2.  The Veteran does not have memory loss that is due to 
undiagnosed illness or to his military service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  The Veteran does not have a skin disorder that is due to 
undiagnosed illness or to his military service.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a acquired 
psychiatric disorder characterized by anxiety, nervousness, 
lack of tolerance and sleeping problems, claimed as due to 
undiagnosed illness; memory loss, claimed as due to 
undiagnosed illness; a skin disorder, claimed as due to 
undiagnosed illness; and for joint pain, claimed as due to 
undiagnosed illness.  As noted in the Introduction, the issue 
of service connection for joint pain, claimed as due to 
undiagnosed illness is being remanded in the remand portion 
that follows below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.

Stegall considerations

As noted in the introduction above, the Veteran's service 
connection claims were the subject of an April 2004 Board 
remand.  At that time, the Board directed the RO to take 
specific actions to aid in the development of the Veteran's 
claims.  In particular, physical examinations of the Veteran 
were to be accomplished, the Veteran's Social Security 
Disability records were to be obtained, and additional effort 
was to be made in attempting to obtain the Veteran's service 
treatment records for the period from December 1990 to 
September 1991 when he served on active duty in the Persian 
Gulf War.  The agency of original jurisdiction was then to 
readjudicate the Veteran's claim considering the revised 
38 C.F.R. § 3.317, as amended in June 2003.

The Veteran received a VA compensation and pension (C&P) 
joints examination during May 2008; a C&P neurological 
examination related to his complaint of memory loss during 
June 2008, a C&P examination for skin diseases during June 
2008, and a C&P psychiatric examination during October 2008.  
His Social Security Administration disability records were 
obtained.  Further attempts to obtain the Veteran's 1990-1991 
service treatment records were made, but proved to be 
unsuccessful.  His service connection claims were then 
readjudicated in a January 2009 supplemental statement of the 
case.

Except as set out in the remand portion below, the Board has 
determined that all of the additional development specified 
in the April 2004 remand has been completed. Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran's initial claims of service 
connection were received in April 1998, prior to enactment of 
the VCAA.  Although he was sent a standard duty to assist 
letter in April 1998, and VCAA letters in March 2002 and July 
2003, he essentially did not receive a complete notice of the 
VCAA until a May 2004 letter in which he was informed of the 
relevant law and regulations pertaining to his service 
connection claims. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
letter.  Specifically, the Veteran was advised in the May 
2004 VCAA letter that VA is responsible for obtaining records 
from any Federal agency, to include medical records and 
employment records.  

With respect to private treatment records, the May 2004 VCAA 
letter informed the Veteran that VA would make reasonable 
efforts to obtain relevant private records.  Copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, were included with the letters, and the Veteran 
was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
his behalf.  

The May 2004 VCAA letter further emphasized: "you must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we will notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in a letter dated in May 2008, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the May 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the Veteran's claims of service 
connection, some of the required notice was not provided to 
the Veteran until after the RO entered its July 1998 decision 
on his claims. 

Although some of the required notice was not sent prior to 
the initial adjudication of the Veteran's claims, this was 
not prejudicial to the Veteran since he was subsequently 
provided adequate notice.  The claim was readjudicated and a 
supplemental statement of the case (SSOC) was provided in 
January 2009, after the Veteran received compliant VCAA 
notice.  If there is VCAA deficiency, i.e., VCAA error, this 
error is presumed prejudicial to the claimant.  VA may rebut 
this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though some of the 
required VCAA notice came after the initial adjudication, 
there is no prejudice to the Veteran.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  He 
has demonstrated his knowledge of the VCAA notice by his 
having submitted additional evidence as recently as November 
2008.  As the purpose of the notice requirement has been 
satisfied, no further corrective action is necessary.  

Accordingly, the Veteran has received proper notice the VCAA 
and as to disability rating and effective date pursuant to 
the Court's Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the present claim being decided herein. 
The RO has obtained the Veteran's private treatment reports, 
his VA treatment reports, and his Social Security disability 
records.  As noted in the above, he received a VA 
compensation and pension (C&P) joints examination during May 
2008; a C&P neurological examination related to his complaint 
of memory loss during June 2008, a C&P examination for skin 
diseases during June 2008, and a C&P psychiatric examination 
during October 2008.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.

The Board is cognizant that none of the Veteran's service 
treatment records for the period from December 1990 to 
September 1991, when he served on active duty in the Persian 
Gulf War, have been associated with his claims folder.  The 
RO has attempted to obtain these records on several 
occasions, without success.  Because these records have not 
been located after multiple attempts, the Board believes that 
an additional remand to conduct a further search would be an 
exercise in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has presented additional evidence to support his claim as 
recently as November 2008.  As noted in the Introduction, he 
cancelled his scheduled personal hearing before a Veterans 
Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal. 


Service connection for acquired psychiatric disorder 
and memory loss, claimed as due to undiagnosed illness

Inasmuch as these two issues involve the application of 
similar law to similar facts, the Board will address them 
together.

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

As has been explained above, the Veteran's service treatment 
records have not been found for the claims file after 
multiple inquiries to the National Personnel Records Center 
and the Veteran's National Guard unit.  The Court has held 
that in cases where records once in the hands of the 
government are lost or are otherwise unavailable, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claims has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) [the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

In any event, the loss of the Veteran's service records, 
although regrettable, is not 
crucial to the outcome of this case with regard to these 
issues.  The Veteran's service in the Persian Gulf War has 
been verified, he does not contend that he was treated for an 
acquired psychiatric disorder in service, and the claims 
folder contains a complete record of the development of his 
acquired psychiatric disorder, symptoms of which did not 
surface until some years after service.  Thus, the service 
treatment records, if existent, would shed no light on the 
Veteran's mental health issues.

In his June 1999 notice of disagreement, the Veteran contends 
that during the almost seven months he spent in the Persian 
Gulf War he experienced traumatic environmental, chemical, 
biological agents and very high pressure military duties 
which affected his life and daily functioning forever.  He 
attributes both his psychiatric and physical problems to his 
active service in the Persian Gulf War.  The Board will 
consider whether or not service connection may be granted as 
due to undiagnosed illness, or under the general provisions 
for service connection.  

With respect to his contention that his acquired psychiatric 
disorder and memory loss resulted from an undiagnosed 
illness, the Board observes that the record indicates that 
the Veteran is a Gulf War Veteran.  However, based on a 
review of the competent and probative medical evidence of 
record, the Board has concluded that the provisions of 38 
C.F.R. § 3.317 do not apply to the Veteran's claims of 
service connection for an acquired psychiatric disorder and 
memory loss.  Specifically, the medical evidence shows that 
the Veteran has been diagnosed with recurrent major 
depressive disorder, and that his complaint of memory loss 
due to undiagnosed illness is merely a symptom of his mental 
illness.  Thus, these conditions are attributed to a 
diagnosed disorder.  

The diagnosis of major depressive disorder is found a 
November 2002 treatment report from the Veteran's private 
psychiatrist who stated the Veteran had been in treatment 
with him since September 1998 with a diagnosis of major 
recurrent depressive disorder with psychotic features.  An 
October 1999 VA treatment report shows the same diagnosis 
which is reflected in treatment reports until the VA examiner 
in October 2008 also diagnosed the Veteran with major 
depressive disorder.  A review of the Veteran's VA medical 
records further shows prescriptions of drugs for psychiatric 
treatment.  Therefore, as an acquired psychiatric disorder 
has been diagnosed, 38 C.F.R. 3.317, which pertains to 
undiagnosed conditions, does not apply.

In connection with the Veteran's claim of service connection 
for memory loss due to undiagnosed illness, the Veteran was 
provided a VA neurological examination during June 2008 to 
determine if his claimed memory loss was due to a 
neurological disorder.  The Veteran reported that he 
experienced memory loss due to a gas and artillery attack 
where he sustained head trauma during the Persian Gulf War.  
The examiner diagnosed the Veteran with memory loss 
accompanying depression and anxiety.  No neurological cause 
of his memory loss was found.  The examiner concluded that 
the Veteran's whole clinical picture was compatible with his 
psychiatric illness [only a symptom of the Veteran's 
diagnosed major depressive disorder].  

The Board notes that service connection is not granted for 
symptoms alone, but for chronic medical disorders.  A symptom 
alone, such as memory loss, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Veteran's 
claim of separate service connection for memory loss as due 
to undiagnosed illness fails, as it is a symptom of his 
diagnosed major depressive disorder.  

Accordingly, as the criteria for the establishment of service 
connection for an acquired psychiatric disorder and for 
memory loss claimed as due to undiagnosed illness incurred 
during the Gulf War have not been met, the claims fail on 
that basis.

The Board has given thought to whether service connection may 
be granted for the Veteran's acquired psychiatric disorder, 
diagnosed as major depressive disorder with symptoms 
including anxiety, nervousness, lack of tolerance, sleeping 
problems [and memory loss], regardless of the inapplicability 
of the undiagnosed illness provisions.  See Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As discussed above, in order for service connection to be 
granted, there must be (1) a current disability; (2) in-
service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

As discussed above, memory loss as a symptom of the veteran's 
major depressive disorder is not a disability which can be 
service connected.  Essential to the award of service 
connection is the first Hickson element, the current 
existence of a disability.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992) [noting that service connection presupposes a 
current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  Therefore, inasmuch as memory loss is but a 
symptom of the veteran's major depressive disorder, the claim 
of service connection fails on a direct service connection 
theory as well.

With respect to the claim for service connection for an 
acquired psychiatric disorder, the first Hickson element is 
met as there is evidence of currently diagnosed major 
depressive disorder. 

With respect to the second Hickson element, the Veteran does 
not contend that he was treated for an acquired psychiatric 
disorder during his February 1991 to September 1991 active 
service in the Persian Gulf War.  His claim is that the 
psychiatric symptoms which developed after he returned from 
the war zone were due to having served and experienced the 
traumas of war.  Therefore, the availability or 
unavailability of the Veteran's service treatment records for 
this period of service is not relevant to rendering a 
decision on this issue.  Accordingly, in-service incurrence 
of a mental illness is not shown.  

Turning to the final Hickson element, medical nexus, the VA 
psychological examiner in October 2008 opined that the 
Veteran's major depressive disorder was not likely caused or 
related to service military stressors because his symptoms 
started seven years after 1991 [in 1998 according to his 
private psychiatrist].  There is no competent evidence to the 
contrary.  

To the extent that the Veteran himself contends that his 
major depressive disorder is related to his military service, 
it is well established that lay persons without medical 
training, such as the Veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
acquired psychiatric disorder diagnosed a major depressive 
disorder is related to events in service, Hickson element 
(3), medical nexus, is not met.

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, and separately for memory loss.  The benefits sought on 
appeal are therefore denied.


Service Connection for a skin disorder, 
claimed as due to Undiagnosed Illness.

The law and regulations generally pertaining to service 
connection, as well as to Persian Gulf related illness, has 
been set forth above.

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

With respect to Hickson element (1), there is no medical 
evidence that diagnoses the Veteran with a current skin 
disorder.

Although the Veteran has consistently claimed that he suffers 
from a rash and skin condition in his April 1998 claim, his 
June 1999 notice of disagreement, and his August 1999 
substantive appeal (VA Form 9), the Board notes that a report 
of a December 1994 VA Gulf War protocol examination showed no 
skin rash.  The Veteran's VA and private treatment reports 
show no diagnosis of, or treatment for, a skin condition.  

The Veteran was provided with a VA examination for skin 
diseases during June 2008.  At that examination, the Veteran 
reported to the examiner that he had no history or any skin 
condition while in or after service.  He denied that he had a 
current skin condition, and stated that he had had no 
treatment for a skin conditions in the past twelve months.  
The examiner noted that he had reviewed the claims file and 
medical records, but concluded they contained no evidence of 
a skin condition.  Therefore he concluded his examination 
report without making any further opinion.  

In short, in order for service connection to be granted there 
must be competent evidence in the record which demonstrates 
that the claimant currently has the disability for which 
service connection is claimed.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Such evidence is lacking in this case.  There being no 
evidence of a present skin disorder, Hickson element (1) is 
not met, and the Veteran's claim is accordingly denied on 
that basis.  Without any skin related illness, service 
connection for a skin disability on a direct basis must be 
denied.  

To the extent that the Veteran is claiming service connection 
for a skin condition as due to undiagnosed illness, the Board 
observes that there are no objective indications of a skin 
disability.  On the contrary, as noted above, the June 2008 
VA examination revealed no skin symptoms or systemic 
symptoms.  Furthermore, the Veteran had not been treated for 
a skin disease within the past 12 months and the examiner 
found no evidence of any skin condition.  Without objective 
indications of disability, service connection for a skin 
condition as secondary to undiagnosed disability must be 
denied.  See 38 C.F.R. § 3.317.

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a skin condition, to include as secondary to 
undiagnosed illness.  The benefits sought on appeal are 
therefore denied.


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

Service connection for memory loss, to include due to 
undiagnosed illness, is denied.

Service connection for a skin disorder, to include due to 
undiagnosed illness, is denied.


REMAND

The Veteran is also seeking service connection for joint 
pain.  The VA examiner in May 2008 diagnosed the Veteran with 
(1) right shoulder impingement syndrome; (2) 
acromioclavicular degenerative joint disease; and (3) 
degenerative joint disease of the glenoid humeral joint space 
by MRI.  The examiner opined that the Veteran's right 
shoulder disability was not caused by or related to his 
period of service in the Persian Gulf War because (1) there 
was no evidence in the claims file or VA record that the 
Veteran had an injury during service, and (2) the first 
documented evaluation for his right shoulder was about six 
years after service.

The Veteran contends that he injured his right shoulder in an 
incoming artillery attack during the Persian Gulf War.  He 
reported to the examiner that he was on sick call for several 
days, and that he was treated with a long cast, 
immobilization and oral pain medication.  He also stated that 
he had obtained treatment for his shoulder at a VA outpatient 
clinic around a year after his discharge in September 1991.  
During July 2008 the Veteran filed additional evidence which 
included a fellow soldier's statement to the effect that he 
witnessed the explosion that caused the injury to the 
Veteran's right shoulder [unfortunately the second page with 
a signature that would identify the writer appears to be 
missing].  The Veteran also provided a list of his fellow 
National Guardsmen who he said were witnesses to the 
incident.  The Veteran also included a photo of himself 
standing outside a tent in the desert with a long cast on his 
right arm.  

In the absence of the Veteran's service treatment records, 
this evidence tends to verify the Veteran's report of injury 
to his right shoulder in service.  The examiner, in rendering 
his nexus opinion during May 2008 was not able to consider 
this new evidence.  It is also unclear whether the RO 
considered this evidence in its decision in the January 2009 
supplemental statement of the case.  

The Board further notes that the record is not clear that the 
RO requested all VA treatment records for joint pain (in 
particular his right shoulder) going back to September 29, 
1991, the date of the Veteran's discharge after having served 
in the Persian Gulf War [it appears the RO only requested and 
obtained a December 1994 Gulf War protocol examination].  The 
Veteran also indicated that he was planning on shoulder 
surgery during June 2008. 

As noted above, the Board has a heighted duty to consider 
application of the benefit of the doubt rule (not a heighted 
benefit of the doubt), to assist the Veteran in developing 
his claim, and to explain its decision when the Veteran's 
medical records have been lost or destroyed.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. 
App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Therefore, in keeping with its enhanced duty to assist, the 
Board determines that a remand is needed in order to request 
VA treatment reports going back to September 29, 1991 up to 
the date of the Veteran's claim, and from the date of the 
joints examination on May 29, 2008 to the present time as 
they relate to the Veteran's right shoulder disability; to 
allow the Veteran further opportunity to provide a complete 
copy of his fellow soldier's statement, to obtain additional 
statements from his fellow National Guardsmen; and to obtain 
review of the claims file by the same VA examiner to see if 
the additional evidence would cause him to revise his earlier 
nexus opinion.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran a VCAA 
notice relating to the claim of 
entitlement to service connection for 
joint pain to include as due to other 
than undiagnosed illness.  He should be 
requested to provide a signed copy of his 
fellow soldier's statement that was filed 
in July 2008 which identifies the 
soldier.  He should be notified that, if 
he wants to obtain additional signed 
statements from the list of fellow 
soldiers that he named as witnesses to 
the attack and his injury during the 
Persian Gulf War, it is his 
responsibility to do so, not VA's.  Any 
documents obtained should be associated 
with the Veteran's claims folder.

2.  VBA should obtain all of the 
Veteran's VA treatment records from 
September 30, 1991 to the date of his 
claim filed on April 1, 1998.  All VA 
treatment records subsequent to May 29, 
2008 to the present time should also be 
obtained in order to reflect his shoulder 
surgery and his post-surgery condition.  
All records obtained should be associated 
with the Veteran's claims folder.  

3.  After the above requested development 
has been accomplished, VBA should forward 
the claims file for review by the same 
doctor (Dr. J.E. G.-N.) who examined the 
Veteran's right shoulder during May 2008.  
If Dr. J.E. G.-N. is not available, then 
the claims file should be provided to 
another orthopedic specialist.  The 
reviewing doctor should be asked to 
review the file, as it relates to the 
Veteran's right shoulder disability; to 
consider the new evidence received since 
the May 2008 examination [including the 
photo of the Veteran in front of a desert 
tent with a long cast on his right arm]; 
and to make a determination as to whether 
or not the May 2008 opinion that the 
Veteran's right shoulder injury was not 
caused or related to his service in the 
Persian Gulf War should be changed in 
light of the new evidence.  A report must 
be prepared and associated with the 
Veteran's claims folder.  A complete 
rationale for any opinions must be given. 

4.  Thereafter, VBA should readjudicate 
the Veteran's claim of entitlement to 
service connection for a right shoulder 
disability as due to other than 
undiagnosed illness.  If the benefit 
sought on appeal remains denied, the 
Veteran should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


